Exhibit 10.2

EMPLOYMENT AND NON-COMPETITION AGREEMENT

This AGREEMENT is made this the 18th day of July, 2006 by and among TEXAS UNITED
BANCSHARES, INC., a Texas corporation (“Texas United”), having a principal place
of business at 109 North Main Street, La Grange, Texas 78945, PROSPERITY BANK, a
Texas banking association (“Prosperity Bank”), having a principal place of
business at 1301 N. Mechanic, El Campo, Texas 77437, and Malvin Green, an
individual who resides in Georgetown, Texas, hereinafter referred to as
“Employee” (the “Agreement”). As used herein, the term “Employer” refers to
Texas United from the date of execution of this Agreement through and including
the Closing Date and to Prosperity Bank from the day immediately following the
Closing Date.

This Agreement is being entered into in connection with the Agreement and Plan
of Reorganization, dated as of July 18, 2006, by and between Prosperity
Bancshares, Inc. (“Prosperity”) and Texas United (the “Merger Agreement”), and
the Employee’s obligations with respect to Texas United are effective as of the
date of execution of this Agreement and the Employee’s obligations with respect
to Prosperity Bank are effective as of the first day following the Closing Date
(as defined in the Merger Agreement).

Prior to the entry into the Merger Agreement, Employee was an owner and/or
officer of Texas United and is receiving a substantial benefit as a result of
the transactions contemplated by the Merger Agreement.

Employee acknowledges that he will receive an award of shares of Restricted
Stock (as hereinafter defined) of Prosperity following the Closing Date and that
Employee would not have received such an award absent Employee’s agreement to be
bound by the obligations set forth in Article VI hereof.

Employee, as an owner and/or officer of Texas United, has had access to certain
Confidential Information (as hereinafter defined), including, without
limitation, information concerning Texas United’s business and the relationships
between Texas United and its customers.

Employee, as an owner and officer of Texas United, played a substantial role in
developing Texas United’s Confidential Information (as hereinafter defined),
including, without limitation, Texas United’s goodwill, customer relationships,
loan and deposit accounts, revenue and potential revenue, and customer lists.

In consideration of these premises and the mutual covenants hereinafter set
forth, and intending to be legally bound hereby, it is hereby agreed as follows:

ARTICLE I

TERM OF EMPLOYMENT

Employer hereby employs Employee and Employee hereby accepts employment with
Employer for a period beginning on the date of execution of this Agreement and
continuing for a period of



--------------------------------------------------------------------------------

two (2) years from the Closing Date (the “Initial Term”). Following the Initial
Term, Employee’s employment shall continue by automatic, successive, one-month
“evergreen” renewals (each such successive renewal period together with the
Initial Term, the “Term”), unless either party declines to renew. A party
declining to renew must provide to the other party written notice of the
non-renewal at least fourteen (14) calendar days prior to the end of the
then-current term. However, if the Merger Agreement is terminated for any reason
before the Closing Date occurs, Employee will not be employed under this
Agreement, all of the provisions of this Agreement will terminate and there will
be no liability of any kind under this Agreement.

ARTICLE II

DUTIES OF EMPLOYEE

2.1 Primary Duties. Employee is hereby employed by Employer as Executive Vice
President of State Bank and, subsequent to the merger, as Executive Vice
President of Prosperity Bank. Employee shall perform such work as may be
assigned to him subject to the instructions, directions, and control of Employer
and all such duties shall be consistent with the type of nature of work normally
performed by senior banking officers.

2.2 Location. Employee shall work in Round Rock, Texas and shall be furnished
with an office and other business facilities and services sufficient to carry
out his duties of office.

2.3 Changes of Duties or Location - Mutual Consent. The duties of Employee and
the location at which Employee shall work may be changed from time to time by
the mutual consent of Employer and Employee, including, without limitation,
after the Closing Date, without resulting in a rescission of this Agreement.
Notwithstanding any such change, the employment of Employee shall be construed
as continuing under this Agreement as modified.

ARTICLE III

ENGAGING IN OTHER EMPLOYMENT

During the Term of this Agreement, Employee shall devote all of his entire
productive time, ability, and attention to the business of Employer during its
normal business hours. During the Term of this Agreement and during any
non-competition period described in Article VI hereof, Employee shall not
directly or indirectly render any services of a business, commercial, or
professional nature relating to banking or financial matters to any other person
or organization, whether for compensation or otherwise, without prior written
consent of Employer.

ARTICLE IV

COMPENSATION

4.1 Base Salary. As compensation for employment services rendered under this
Agreement, Employee shall be entitled to receive from Employer an annual salary
(“Base Salary”) of not less than $165,000.00, to be paid in twenty-six bi-weekly
payments (twenty-four semi-monthly

 

Page 2



--------------------------------------------------------------------------------

payments after the Closing Date), prorated for any partial employment period
during the Term of this Agreement. The Base Salary shall be subject to review in
accordance with the then existing procedures of Employer.

4.2 Bonus. Employer guarantees a bonus payment of not less than $75,000.00
(“Bonus”) due at the Closing Date. Employer further guarantees a bonus payment
of not less than $25,000.00 (“Bonus”) due at December 31, 2007. Additionally,
for each calendar year ending subsequent to the December 31, 2007, Employee will
be eligible for the bonus program in accordance with Employer’s policies and
procedures regarding such annual bonuses.

4.3 Restricted Stock. On the first business day following the Closing Date,
Employer shall deliver to Employee a restricted stock award agreement issued
pursuant to the Prosperity Bancshares, Inc. 2004 Stock Incentive Plan
(“Prosperity Stock Incentive Plan”) granting to Employee a number of shares of
Prosperity restricted common stock (“Restricted Stock”), with an aggregate value
as of the Closing Date, of $150,000.00 pursuant to the Prosperity Stock
Incentive Plan. The forfeiture restrictions applicable to the Restricted Stock
shall lapse with respect to one third (1/3) of the shares on the second
anniversary of the grant date, and with respect to two thirds (2/3) of the
shares on the third anniversary of the grant date.

ARTICLE V

REIMBURSEMENT OF EMPLOYEE BUSINESS EXPENSES AND PARTICIPATION IN EMPLOYER
BENEFIT PLANS

5.1 Out of Pocket Expenses. Until the termination of Employee’s employment,
Employee is authorized to incur reasonable business expenses for promoting the
business of Employer, including expenditures for entertainment, travel, and
other similar business expenses. Employer and Employee will mutually determine a
reasonable range for such business expenses. Employee from time to time will be
reimbursed for all such reasonable business expenses provided that Employee
presents appropriate documentation of such expenditures in accordance with
Employer’s established procedures relating to such reimbursements. Employee will
also be reimbursed for country club memberships in addition to monthly expenses.

5.2 Participation in Employer Benefit Plans. Until the termination of Employee’s
employment, Employee will be eligible to participate in all employee benefit
plans generally available to the officers and employees of Employer in
accordance with the terms of such plans.

5.3 Automobile Allowance. As of the first business day following the Closing
Date and during the remaining Term of this Agreement, Employer shall provide
Employee with a monthly automobile allowance of $600.00, which shall be paid
through the normal payroll practices of Employer.

ARTICLE VI

NON-DISCLOSURE, NON-COMPETITION AND NON-SOLICITATION COVENANTS

6.1 Non-Disclosure Obligations. “Confidential Information” means and includes
Employer’s confidential and/or proprietary information and/or trade secrets that
have been and/or will be

 

Page 3



--------------------------------------------------------------------------------

developed or used and that cannot be obtained readily by third parties from
outside sources. Confidential Information includes, but is not limited to, the
following: information regarding customers, employees, contractors, and the
industry not generally known to the public; strategies, methods, books, records,
and documents; information concerning past, current, and prospective customers,
investors, and business affiliates (such as contact name, service provided,
pricing, type and amount of services used, financial data, and/or other such
information); personnel information; and other such confidential or proprietary
information. Employee acknowledges that Employer’s business is highly
competitive, that this Confidential Information constitutes a valuable, special,
and unique asset used by Employer in its business, and that protection of such
Confidential Information against unauthorized disclosure and use is of critical
importance to Employer.

Employee agrees that Employee will not, at any time during or after Employee’s
employment with Employer, use, copy, remove, disclose or disseminate to any
person or entity, directly or indirectly, any Confidential Information of
Employer, or of any third parties that Employee received in connection with his
employment with Employer, or make any use thereof, directly or indirectly,
except in working for Employer. Employee also agrees that Employee shall deliver
promptly to Employer at the termination of employment or at any other time at
Employer’s request, without retaining any copies, all documents and other
material in Employee’s possession relating, directly or indirectly, to any
Confidential Information or other information of Employer, or Confidential
Information or other information regarding third parties, learned as an employee
at Employer.

6.2 Non-Competition Obligations. Contemporaneously with the execution of this
Agreement, or shortly thereafter, Texas United agrees to provide Employee with
continuing access to Confidential Information, new Confidential Information in a
greater quantity than may have already been provided to Employee and with
additional opportunities to broaden Texas United’s services and develop Texas
United’s customers. Immediately after the Closing Date, Prosperity Bank will
provide Employee with Confidential Information relating to Prosperity Bank’s
business and specialized training regarding Prosperity Bank’s methodologies and
business strategies, which will enable Employee to perform his job for
Prosperity Bank. Employee also will have immediate access to, or knowledge of,
Confidential Information of third parties, such as actual and potential
customers, of Employer. Ancillary to the consideration to be provided pursuant
to Section 6.4 hereof, including but not limited to Employer’s agreement to
provide Confidential Information to Employee and Employee’s agreement not to
disclose Confidential Information, and in order to protect the Confidential
Information, Employer and Employee agree to the non-competition provisions set
forth in this Article VI.

6.2.1 Employee Obligations. Employee agrees that, during the term of Employee’s
employment with Employer, which may exceed the Term of this Agreement, and for
the Non-Competition Period(s) set forth in Section 6.2.2 below, Employee will
not, except as an employee of Employer, in any capacity for Employee or others,
directly or indirectly:

(a) compete or engage, anywhere in the geographic area comprised of a fifty
(50) mile radius surrounding any banking office of Employer in Texas (the
“Market Area”), in a business similar to that of Employer.;

 

Page 4



--------------------------------------------------------------------------------

(b) take any action to invest in, own, manage, operate, control, participate in,
be employed or engaged by or be connected in any manner with any partnership,
corporation or other business or entity engaging in a business similar to that
of Employer anywhere within the Market Area. Notwithstanding the foregoing, the
Employee is permitted hereunder to own, directly or indirectly, up to one
percent (1%) of the issued and outstanding securities of any publicly traded
financial institution conducting business in the Market Area;

(c) call on, service, or solicit competing business from customers or
prospective customers of Employer if, within the twenty-four (24) months before
the termination of Employee’s employment, Employee had or made contact with the
customer, or had access to Confidential Information or information and files
about the customer; or

(d) call on, solicit, or induce any employee of Employer whom Employee had
contact with, knowledge of, or association with in the course of employment with
Employer to terminate employment from Employer, and will not assist any other
person or entity in such activities.

6.2.2 Non-Competition Period. The Non-Competition Obligations set forth in this
Section 6.2 shall apply for the following duration (“Non-Competition Period”):

(a) a period of twelve (12) months after the termination of Employee’s
employment with Employer in the event such employment is terminated (i) by
Employee or (ii) by Employer with Cause (as hereinafter defined in Section 8.2)
or as a result of Disability (as hereinafter defined), if such termination
occurs within the first twenty-four months from the date of execution of this
Agreement. If Employee’s termination of employment occurs after the
twenty-fourth (24th) month but before the thirty-sixth (36th) month following
the date of execution of this Agreement, the number of months remaining between
the date of termination and the thirty-sixth (36th) month following the date of
execution of this Agreement shall be the Non-Competition Period.

(b) in the event such employment is terminated by Employer without Cause, the
Non-Competition Obligations set forth in Sections 6.2 and 6.2.1 hereof shall
terminate.

6.3 Non-Competition Covenant Reasonable. The parties to this Agreement hereby
agree that the non-competition provisions set forth in this Article VI are
ancillary to this Agreement, which is an otherwise enforceable agreement.
Employee agrees that any work performed by Employee for any competitor of
Employer during the Non-Competition Period inevitably would lead to Employee’s
unauthorized use of Employer’s Confidential Information, even if such use were
unintentional. Because it would be impossible, as a practical matter, to
monitor, restrain, or police Employee’s use of such Confidential Information
other than by Employee’s not working for a competitor, Employee agrees that
restricting such employment as set forth in this Agreement is the narrowest way
to protect Employer’s interests, and the narrowest way of enforcing Employee’s
consideration for the receipt of Employer’s specialized training and
Confidential Information (namely, Employee’s promise not to use or disclose that
Confidential Information and/or specialized training).

 

Page 5



--------------------------------------------------------------------------------

6.4 Consideration. In consideration for the above obligations of the Employee,
in addition to those matters set forth in the Recitals to this Agreement, Texas
United agrees to continue to provide Employee with access to Confidential
Information relating to Texas United’s business and to highly specialized
training regarding Texas United’s methodologies and business strategies, which
will enable Employee to perform his or her duties for Texas United. Immediately
following the Closing Date, in consideration for the above obligations of the
Employee, Prosperity Bank agrees to provide Employee with immediate access to
Confidential Information relating to Prosperity Bank’s business and to highly
specialized training regarding Prosperity Bank’s methodologies and business
strategies, which will enable Employee to perform his or her duties for
Prosperity Bank. Employee also will have immediate access to, or knowledge of,
new Confidential Information of third parties, such as actual and potential
customers, suppliers, partners, joint venturers, investors, financing sources,
etc., of Texas United and Prosperity Bank.

6.5 Early Resolution Conference. The parties are entering into this Agreement
with the understanding that this Agreement is clear and enforceable. If Employee
decides to contend that any restriction on activities under this Agreement is
not enforceable or does not apply to an activity Employee intends to pursue,
Employee first will notify the Chief Executive Officer of Employer in writing
and meet with an Employer representative at least fourteen days before engaging
in any activity that foreseeably could fall within the questioned restriction to
discuss the resolution of such claims (an “Early Resolution Conference”). Should
the parties not resolve the dispute at the Early Resolution Conference, the
parties may pursue legal recourse.

6.6 Tolling. In the event that Employer shall file a lawsuit in any Court of
competent jurisdiction alleging a breach of any of Employee’s obligations under
this Agreement, then any time period set forth in this Agreement, including the
time periods set forth above, shall be deemed tolled as of the time such lawsuit
is filed and shall remain tolled until such dispute finally is resolved either
by written settlement agreement resolving all claims raised in such lawsuit or
by entry of a final judgment in such lawsuit and the final resolution of any
post-judgment appellate proceedings.

6.7 Enforcement and Legal Remedies. Employer and Employee acknowledge and agree
that breach of any of the covenants made by Employee in this Agreement would
cause irreparable injury to Employer, which could not sufficiently be remedied
by monetary damages; and, therefore, that Employer shall be entitled to obtain
such equitable relief as declaratory judgments; temporary, preliminary and
permanent injunctions, without posting of any bond, and order of specific
performance to enforce those covenants or to prohibit any act or omission that
constitutes a breach thereof. If Employer must bring suit to enforce this
Agreement the prevailing party shall be entitled to recover its attorneys’ fees
and costs related thereto.

ARTICLE VII

PROPERTY RIGHTS

7.1 Trade Secrets and Confidentiality. During the term of employment, Employee
will have access to and become familiar with Confidential Information owned by
Employer and regularly used in the operation of the business of Employer.
Employee shall not disclose any such

 

Page 6



--------------------------------------------------------------------------------

Confidential Information, directly or indirectly, nor use it in any way, either
during the term of this Agreement or at any time thereafter, except as required
in the course of his employment with Employer. All Confidential Information and
similar items relating to the business of Employer, whether or not prepared by
Employee, shall remain the exclusive property of Employer and shall not be
removed from the premises of Employer under any circumstances without the prior
written consent of Employer, provided, however, that Employee may remove such
items for the purpose of furthering the business of Employer if such action is
consistent with the past practices of Employee. All items removed from the
premises of Employer and all copies or summaries thereof shall be returned to
Employer upon the termination of Employee.

7.2 Business Plans and Improvements. Employee agrees that he will promptly from
time to time fully inform and disclose to Employer all processes, improvements
and business plans which he now has or may hereafter have during the term of
this Agreement which pertain or relate to the business of Employer, whether
conceived by Employee alone or with others. All such business plans shall be the
exclusive property of Employer.

ARTICLE VIII

TERMINATION RIGHTS AND PAYMENTS UPON TERMINATION

8.1 Termination by Employee. Employee shall have the right, at his election and
for any reason prior to the expiration of the Term of this Agreement, to
voluntarily terminate his employment with Employer upon thirty (30) days written
notice. In the event of such voluntary termination of employment by Employee,
Employer’s obligations to pay the Base Salary and any Bonus, if applicable, and
to provide all benefits under Article V shall automatically cease, but both
parties’ obligations set forth in Article VI shall continue.

8.2 Termination for Cause by Employer. Employer may terminate Employee’s
employment for Cause (as defined below, such termination to be effective
immediately upon written notice to Employee. Any termination of Employee’s
employment under this Section 8.2 will not be in limitation of any other right
or remedy which the Employer may have under this Agreement, at law, or in
equity. The term “Cause” means (i) fraud, embezzlement, theft or
misappropriation of funds or other property of the Employer, (ii) self-dealing
or gross negligence in the performance by Employee of his duties pursuant to
this Agreement, (iii) the repeated failure or refusal by Employee to perform his
duties to the Employer as provided herein, other than due to Disability,
(iv) the commission by Employee of any willful acts of bad faith or gross
misconduct against the Employer, (v) the indictment of Employee for a felony or
other criminal act involving dishonesty, whether or not relating to his
employment with the Employer, (vi) the repeated breach of a lawful, established
policy or procedure of the Employer. In the event of termination of employment
by Employer with Cause, Employer’s obligations to pay the Base Salary and any
Bonus, if applicable, and to provide all benefits under Article V shall
automatically cease, but both parties’ obligations set forth in Article VI shall
continue.

8.3 Termination by Employer Upon Employee’s Disability. Employer may terminate
Employee’s employment upon a determination of Disability (as defined below),
such termination to be effective immediately upon written notice to Employee.
The term “Disability” means Employee’s inability to perform his usual services
to the Employer because of mental or physical

 

Page 7



--------------------------------------------------------------------------------

illness or injury for the consecutive days as defined in Employer’s disability
policy then in effect, which inability to perform will be determined by a
physician selected by the Employer. In the event of termination of employment by
Employer upon a determination of Disability, Employer’s obligations to pay the
Base Salary and any Bonus, if applicable, and to provide all benefits under
Article V shall automatically cease, but both parties’ obligations set forth in
Article VI shall continue. Further, the Restricted Stock granted herein will
completely vest in such event, the forfeiture restrictions with respect to
Restricted Stock granted in Section 4.3 hereof shall lapse and both parties
obligations pursuant to Section VI shall continue.

8.4 Termination Upon Employee’s Death. In the event of Employee’s death,
Employee’s employment under this Agreement shall immediately terminate. In the
event of termination of employment by Employer upon death, Employer’s
obligations to pay the Base Salary and any Bonus, if applicable, and to provide
all benefits under Article V and both parties’ obligations set forth in Article
VI shall automatically cease. Further, the Restricted Stock granted herein will
completely vest in such event, the forfeiture restrictions with respect to
Restricted Stock granted in Section 4.3 hereof shall lapse and both parties
obligations pursuant to Section VI shall continue.

8.5 Termination by Employer Other Than for Cause, Disability or Death.
Notwithstanding anything to the contrary contained in this Agreement, the
Employer may terminate this Agreement for any or no reason during the Term
(i.e., other than for Cause or Disability), such termination to be effective
immediately upon the giving of written notice to Employee from the Employer. In
the event of termination of employment by Employer without Cause, Employer’s
obligations to provide all benefits under Article V and both parties’
obligations set forth in Article VI shall automatically cease, and Employer
shall pay the Base Salary through the remaining Term of the Agreement in
accordance with the payment schedules set forth in Section 4.1 hereof and the
forfeiture restrictions with respect to the Restricted Stock granted pursuant to
Section 3.3 hereof shall lapse.

8.6 Code Section 409A. Notwithstanding any provision of this Agreement to the
contrary, if at the time of Employee’s termination of employment with Employer,
Employee is a “specified employee” as defined in Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), no payment or benefit will be
provided under this Section 8 until the earliest of (A) the date which is 6
months after the date of Employee’s termination of employment, or (B) the date
of Employee’s death. The first sentence of this paragraph shall apply only to
the extent required to avoid Employee’s incurrence of any additional tax or
interest under Section 409A of the Code or any regulations or Treasury guidance
promulgated thereunder.

Notwithstanding any provision of this Agreement to the contrary, to the extent
that any payment under the terms of this Agreement would constitute an
impermissible acceleration of payments under Section 409A of the Code or any
regulations or Treasury guidance promulgated thereunder, such payments shall be
made no earlier than at such times allowed under Section 409A of the Code.

If any provision of this Agreement (or of any award of compensation) would cause
Employee to incur any additional tax or interest under Section 409A of the Code
or any regulations or Treasury guidance promulgated thereunder, Employer may
reform such provision;

 

Page 8



--------------------------------------------------------------------------------

provided that Employer shall (i) maintain, to the maximum extent practicable,
the original intent of the applicable provision without violating the provisions
of Section 409A of the Code and (ii) notify and consult with Employee regarding
such amendments or modifications prior to the effective date of any such change.

ARTICLE IX

GENERAL PROVISIONS

9.1 Notices. Any notices to be given hereunder by either party to the other may
be effected either by personal delivery in writing or by mail, registered or
certified, postage prepaid with return receipt requested. Mailed notices shall
be addressed to the parties at the addresses appearing in the introductory
paragraph of the Agreement, but each party may change his address by written
notice in accordance with this paragraph. Notices delivered personally shall be
deemed communicated as of actual receipt; mailed notices shall be deemed
communicated as of three (3) days after mailing.

9.2 Entire Agreement. This Agreement supersedes any and all other agreements,
either oral or in writing, between the parties hereto with respect to the
employment of Employee by Employer and contains all of the covenants and
agreements between the parties with respect to such employment in any manner
whatsoever.

9.3 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas.

9.4 Modification. This Agreement shall not be amended, modified, or altered in
any manner except in writing signed by both parties.

9.5 Failure to Enforce Not Waiver. Any failure or delay on the part of either
Employer or Employee to exercise any remedy or right under this Agreement shall
not operate as a waiver. The failure of either party to require performance of
any of the terms, covenants, or provisions of this Agreement by the other party
shall not constitute a waiver of any of the rights under the Agreement. No
forbearance by either party to exercise any rights or privileges under this
Agreement shall be construed as a waiver, but all rights and privileges shall
continue in effect as if no forbearance had occurred. No covenant or condition
of this Agreement may be waived except by the written consent of the waiving
party. Any such written waiver of any term of this Agreement shall be effective
only in the specific instance and for the specific purpose given.

9.6 Survival. Notwithstanding anything in this Agreement to the contrary, the
provisions of Article VI shall survive early termination or expiration of the
Term of this Agreement.

9.7 Partial Invalidity. If any provision of this Agreement is held by a court of
competent jurisdiction to be invalid, void, or unenforceable, the remaining
provisions shall remain in full force and effect, as if this Agreement has been
executed without any such invalid provisions having been included. Such invalid
provision shall be reformed in a manner that is both (i) legal and enforceable,
and (ii) most closely represents the parties’ original intent.

 

Page 9



--------------------------------------------------------------------------------

9.8 Attorney’s Fees and Costs. If any action at law or in equity is necessary to
enforce or interpret the terms of this Agreement, the prevailing party shall be
entitled to reasonable attorney’s fees, costs, and necessary disbursements in
addition to any other relief to which he may be entitled.

9.9 Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument.

9.10 Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of Employer and Employee, and their respective heirs,
executors, administrators, successors and assigns, including, without
limitation, any successor by merger, consolidation or stock purchase of Employer
and any entity or person that acquires all or substantially all of the assets of
Employer. However, the obligations of the Employee pursuant to Article VI shall
be null and void in the event of a change in control.

[Signature Page Follows]

 

Page 10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Employment and
Non-Competition Agreement to be duly executed as of the date first written
above.

 

EMPLOYER (Prior to and on the Closing Date) TEXAS UNITED BANCSHARES, INC. By:  

/s/ L. Don Stricklin

  L. Don Stricklin   President and Chief Executive Officer EMPLOYER (after the
Closing Date) PROSPERITY BANK By:  

/s/ David Zalman

  David Zalman  

Senior Chairman of the Board and

Chief Executive Officer

EMPLOYEE

/s/ Malvin Green

Malvin Green

 

Page 11